Citation Nr: 0507721	
Decision Date: 03/15/05    Archive Date: 03/30/05

DOCKET NO.  98-11 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a seizure disorder, 
including due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Clark Evans, Attorney at Law


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION


The veteran served on active duty from January 1964 to 
December 1967.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in July 1997 that denied the veteran's claims 
of entitlement to service connection for seizure disorder, 
peripheral neuropathy, cysts, tumor, multiple osteoma, and 
recurrent meningitis as a result of exposure to herbicides.  
The denials of service connection were duly appealed.

The veteran's appeal was remanded by the Board of Veterans' 
Appeals (Board) in November 1999 for evidentiary development 
by the RO.  Review of the actions performed by the RO reveal 
that the mandate of that remand has been fulfilled.  Stegall 
v. West, 11 Vet. App. 268 (1998).

In September 2002, the Board issued a decision denying the 
veteran's claims of entitlement to service connection.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  In October 2003, the 
Court entered an order granting a Joint Motion for Remand 
vacating in part the September 2002 decision of the Board and 
remanding it for further adjudication.  The Court vacated 
that part of the decision that denied entitlement to service 
connection for a seizure disorder, due to Agent Orange 
exposure.  The Court dismissed the remaining issues.  The 
Court directed the Board to insure that the duty to assist 
requirements 38 U.S.C.A. § 5103A(c) (West 2002) were met and 
to provide an adequate statement of the reasons and bases for 
its decision.

Pursuant to the October 2003 Court order, the Board again 
remanded the issue of entitlement to service connection for a 
seizure disorder in January 2004.  Review of the actions 
performed by the RO reveal that the mandate of that remand 
has also been fulfilled.  Stegall, supra.

FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for an equitable disposition of 
the veteran's appeal.

2.  A seizure disorder has been shown to be causally related 
to service.


CONCLUSION OF LAW

A seizure disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2002).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

As discussed in more detail below, sufficient evidence is of 
record to grant this claim.  Therefore, no further 
development is needed.

Law and Regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2004).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992).  A disorder may be service connected if the 
evidence of record reveals that the veteran currently has a 
disorder that was chronic in service or, if not chronic, that 
was seen in service with continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b) (2004); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. 
§ 3.303(d) (2004).

Factual Background

The service medical records contain no relevant complaints, 
findings, or diagnoses of seizure disorder or a head injury.  
They also note no relevant pre-existing conditions.

Records from St. Joseph Hospital show that the veteran was 
admitted in February 1971 with a grand mal seizure.  He 
reported that it was his first seizure and that he had been 
well until that day.  The veteran had a history of skull 
fracture and unconsciousness at the age of 5 and a motorcycle 
accident two years earlier.  The veteran was transferred from 
St. Joseph hospital to VA hospitalization for continued 
treatment and further evaluation.  The records from that VA 
hospitalization have been lost.

The veteran was readmitted to hospitalization in May 1971, 
and January and October 1980 for seizures.  

In February 1981, the veteran was hospitalized with 
pneumococcal meningitis and convulsive disorder.  The 
following month, he underwent septal reconstruction.  He 
reported that he first had a seizure about 10 years earlier.  
In June 1981, the veteran had surgery due to a diagnosis of 
osteoplastic flap and dehiscence of the frontal sinus.  The 
veteran was again hospitalized in November 1981 and November 
1982 for seizure disorder and meningitis.

Records from Lincoln County Memorial Hospital in May 1995 
show that the veteran was diagnosed with seizure disorder and 
possible meningitis.  The veteran was transferred to St. 
Luke's Hospital for further evaluation.  At St. Luke's 
Hospital, the veteran was diagnosed with seizure disorder and 
recurrent meningitis secondary to cerebrospinal fluid leak.  
As a result, in June 1995, the veteran underwent a right 
frontal osteoplastic craniotomy to repair the fluid leak.  
The surgery included the amputation of a tongue of the 
orbital surface of the right frontal lobe that had herniated 
through the frontal fossa defect.  The veteran was readmitted 
to Lincoln Hospital and transferred to St. Luke's Hospital in 
January 1996 due to exacerbation of seizures.

A September 1995 letter from Gary W. Rucker, D.O., stated 
that the veteran had a seizure disorder since 1971.  He was 
placed on medication and had no significant seizures since 
1980.  The veteran also had recurrent meningitis related to 
sinus problems.  An October 1995 letter from Dr. Rucker 
stated that he had known the veteran since December 1994.  
The veteran had a long history of seizure disorder and 
meningitis.  Dr. Rucker opined that the veteran was now 
totally disabled due to a bout of meningitis in June 1995 
that required a craniotomy to repair a defect between the 
brain and sinus.  

VA treatment records from November 1996 through May 2002 show 
that the veteran was followed for seizure disorder, status 
post craniotomy, and history of meningitis.  During the 
course of treatment, the veteran's seizures were diagnosed as 
epilepsy, most likely secondary to head trauma.

In a February 1998 statement, A.Z. reported that he and the 
veteran were on shore leave in 1967.  He recalled that the 
Shore Patrol stopped the pair as they left a bar.  The 
veteran was punched and knocked to the ground by one officer 
and the other hit the veteran with his nightstick.  The first 
officer then kicked the veteran in the head at least twice.  
A.Z. recalled seeing the veteran had blood on the left side 
of his face.  The next day his left eye was discolored and he 
reported having two loose teeth.  He reported that the 
veteran did not remember the incident.  He also saw the 
veteran, at least twice, stiffen up, relax, then start to 
shake.  He also noticed that the veteran started acting kind 
of strangely, daydreaming while in a conversation, and not 
being aware of what was going on around him.

In a March 2003 statement, A.M. reported that he had been 
shooting pool with the veteran in November or December 1967.  
He reported seeing the veteran go rigid and slowly look to 
the left.  The veteran then fell to the floor and began 
shaking and making a gagging noise.  Eventually when he got 
up he was very dazed and unaware of his surroundings.  A.M. 
reported that the veteran told him that a similar incident 
had occurred on the ship.

In May 2003, the chief of the neurology service at the St. 
Louis VAMC submitted an opinion regarding the veteran's 
seizure disorder.  He noted his review of the veteran's 
medical records, a copy of the veteran's claims folder 
provided to him by the veteran, and the affidavits of A.Z. 
and A.M.  He opined that the veteran's epilepsy was related 
to the veteran's military service in one or more of three 
ways.  First, the veteran's brain injury was more likely than 
not sustained during the head trauma reported by A.Z.  
Second, the seizures were complications of the veteran's 
paranasal sinus injuries that were more likely than not 
sustained during the head trauma reported by A.Z.  Third, the 
seizures were complications of the veteran's paranasal sinus 
disease.  The opinion did not include a rationale for any of 
these opinions.

Pursuant to the Board's remand, the veteran underwent a VA 
examination in April 2004.  The examiner reviewed the 
veteran's claims folder, the medical record, previous 
opinions, and the lay statements in extraordinary detail.  
The examiner confined the substance of his opinion to the 
causation of the veteran's seizure disorder.  He noted that 
the May 2003 neurologist's opinion was an incomplete review 
of the evidence, and did not really address the structural 
details of the injury as disclosed by the evidence.

With regard to the veteran's reported head injury at age 5, 
the examiner noted that it was undocumented and therefore the 
extent of the injuries were unknown.  The veteran told the 
examiner that he had not been hospitalized.

The examiner noted that he was bothered by the fact that 
following what sounded like a significant battery at the 
hands of the Shore Patrol, as attested to by A.Z., there was 
no record of his having attended sick call, nor was there any 
record of his having had difficulty with performance of his 
duty.  He noted that it was therefore a matter or some 
difficulty for him to be certain of the timing of the 
causation of the veteran's seizures.

He opined that it would appear, assuming full credence was 
given to the lay statements, the veteran was having seizures 
as early as 1967 or 1968 and in the same period of time was 
having difficulty with memory.  The interval between the 
injury and the first seizure was noted to be a good deal 
shorter than was ordinarily expected from trauma.  Though it 
was possible that such seizures might begin quickly after 
injury, it is less than likely to be the case.  The examiner 
noted that the veteran's responses to A.Z.'s questions as 
recalled in the affidavit suggested that there had in fact 
been prior episodes, which had never been brought to anyone's 
attention.  Thus, it was not possible to be certain whether 
the injury at the age of five or the injury in 1967 was 
responsible for seizures.  If it were true that the 1967 or 
1968 seizures were the first ones, then the interval between 
them and head injury at age 5 would be very, very long and 
far in excess of the usual period of latency.  

The examiner opined that, based on the available evidence, it 
would seem that the described trauma and behavioral changes 
were highly likely to have been related to the 1967 injury.  
Further, it was the examiner's opinion from reviewing the 
radiological films, that the injury was bilateral, as there 
seemed to have been trauma to the right frontal region, 
including the temporal lobe with a contrecoup contusion to 
the left posterior parietal region, which was consistent with 
the veteran's reported difficulty thinking, responding to 
questions, and reading.

Analysis

The evidence clearly shows that the veteran has a current 
seizure disorder that has been linked to previous trauma.  
The crux of the decision therefore rests upon the credibility 
of the lay statements that attest to a head injury and 
subsequent odd seizure-like behavior to 1967, during the 
veteran's period of active service.  The competent medical 
evidence clearly supports a nexus between the veteran's 
seizure disorder and the incident with the Shore Patrol if 
such an incident actually occurred.

As the finder of fact, the Board is required to weigh and 
analyze all the evidence of record and to make determinations 
as to the credibility of the evidence.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1998); see Goodsell v. Brown, 
5 Vet. App. 36, 42 (1993)(Board failed to evaluate 
credibility and probative value of physicians' statements); 
Culver v. Derwinski, 3 Vet. App. 292, 297-98 (1992)(Board 
failed in its duty to include analysis of credibility or 
probative value of evidence in support of claim for service 
connection); Miller v. Derwinski, 3 Vet. App. 201, 204 
(1992)(Board must assess credibility and weight of lay 
testimony); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992)(when physician accepts veteran's descriptions as 
credible and renders diagnosis thereon, Board has duty to 
assess credibility and weight to be given to the evidence), 
appeal dismissed, 996 F.2d 1236 (Fed. Cir. 1993)(unpublished 
table decision); Sanden v. Derwinski, 2 Vet. App. 97, 100 
(1992).

Review of the April 2004 VA examination shows that the 
examiner was clearly troubled by the lack of circumstantial 
evidence of a head injury.  There were no contemporaneous 
records of any injury.  When the veteran was first 
hospitalized and treated in 1971 for a seizure disorder no 
mention was made of injuries incurred in a battery by the 
Shore Patrol.  

The Board is also troubled by the lack of any contemporaneous 
account of the incident with the Shore Patrol.  
Significantly, the veteran did not mention these apparently 
severe injuries during service in any treatment record until 
the late 1990's, at which time he was pursuing this claim.  
However, the Board finds that the affidavits by A.Z. and A.M. 
cannot be completely discounted.

After having carefully considered this matter, the Board is 
of the opinion that the evidence in this case is in relative 
equipoise.  Under the circumstances, service connection may 
be granted, applying the "benefit of the doubt" rule.  See 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2003); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  The Board 
therefore finds that the evidence does support a finding that 
the veteran's seizure disorder first manifested itself during 
his active service.  Accordingly, it is the finding of the 
Board that the record supports a grant of entitlement to 
service connection for a seizure disorder.  38 U.S.C.A. 
§§ 1110, 5107 (b) (West 2002); 38 C.F.R. §§ 3.102, 3.303(d) 
(2004).


ORDER

The claim of service connection for a seizure disorder is 
granted.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


